BENSON, Judge '
FINDINGS OF FACT AND CONCLUSIONS OF LAW
The Plaintiffs appeared by its attorney, Mr. E. R. Crain and the Defendants also appearing by its attorney, Mr. Mark Cowan. After trial the case was then submitted for decision.
The parties stipulated that Plaintiff company had issued a policy of collision insurance on the car of Frankie C. Cruz; that an accident occurred on September 15, 1973, between the car of Frankie C. Cruz and the car owned by Juanita P. Quitugua; that Plaintiff company expended $627.50 in fulfillment of its obligation to Frankie C. Cruz for the repair of his car; that Frankie C. Cruz had subrogated Plaintiff company to his rights against Defend*357ants, that the amount of $75.00 had been paid by Juanita P. Quitugua to Frankie C. Cruz, and therefore Frankie C. Cruz was dismissed as a party Plaintiff.
The trial was had on the issues of liability for the accident and whether there had been an accord and satisfaction.
FINDINGS OF FACT
1. The car owned by Juanita P. Quitugua was being driven by Jose P. Quitugua, her son, at the time of the accident.
2. The car owned by Frankie C. Cruz was being driven by Lourdes Cruz, his wife, at the time of the accident.
3. At the time of the impact, Defendant’s car had been travelling excessively fast and was out of control.
4. Just prior to the accident the car of Frankie C. Cruz was being driven slowly. It was entirely within its proper lane of travel at the time of the impact.
5. Defendant, Juanita P. Quitugua, paid to Frankie C. Cruz’s wife $75.00 on September 29, 1973. The payment was made by the check admitted as Exhibit 1. This sum corresponded to the deductible portion for which Frankie C. Cruz was obligated according to the terms of his policy.
6. When Defendant paid, she knew it was Frankie C. Cruz’s portion of the payment for repairs; that the insurance company would pay the remainder. She did not .know the total cost of repairing Frankie C. Cruz’s car. Although statements may have been made by Frankie C. Cruz to Juanita P. Quitugua indicating a release of her, she made the payment knowing the insurance company had an interest in the matter.
CONCLUSIONS OF LAW
1. Plaintiff is entitled to judgment against Defendants for $627.50 with costs.
*358JUDGMENT
This cause came on regularly for trial on the 20th day of September, 1976, before the Honorable Richard H. Benson, Judge, presiding, sitting without a jury. The plaintiffs appeared by their attorney, Mr. Robert Shoecraft, and the defendants appeared by their attorney, Mr. Mark Cowan, and evidence both oral and documentary having been presented by both parties and the cause having been argued and submitted for decision and the court having made and caused to be filed its written Findings of Fact and Conclusions of Law
IT IS ORDERED, ADJUDGED AND DECREED that plaintiffs have judgment against Jose P. Quitugua and Juanita P. Quitugua, jointly and severally in the amount of $627.50 together with costs of this action.